CV5-607                                                             



TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00607-CV





In the Matter of A. W. C.






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. J-14,236, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING





PER CURIAM


	Appellant A. W. C. has filed a motion to dismiss his appeal.  We grant appellant's
motion.  Tex. R. App P. 59(a)(1)(B).


Before Justices Powers, Jones and B. A. Smith
Appeal Dismissed on Appellant's Motion
Filed:   August 14, 1996
Do Not Publish